FILED
                              NOT FOR PUBLICATION                           APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HUMBERTO ALVEAR GARCIA; et al.,                   No. 09-73688

               Petitioners,                       Agency Nos. A096-067-348
                                                              A096-067-349
  v.                                                          A096-067-350

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                   April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Humberto Alvear Garcia, Maria Del Rosario Hernandez Leana, and Elit

Edain Alvear Hernandez, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider its order denying their motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir. 2008), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision denying reopening. See 8 C.F.R. § 1003.2(b)(1); see also

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (petitioner was not

prejudiced by his counsel’s failure to file a brief with the BIA where there were no

plausible grounds for relief at the time of his appeal to the BIA).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-73688